Citation Nr: 0323820	
Decision Date: 09/12/03    Archive Date: 09/23/03

DOCKET NO.  98-04 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran had active service from April 1972 to February 
1973.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a June 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.  In March 2000 and May 2003 the Board 
remanded the case for additional development of the record.  
The case has been returned to the Board for further appellate 
adjudication.


FINDINGS OF FACT

1.  In a January 1988 rating decision, the RO denied service 
connection for an ear condition.

2.  Evidence received in support of the current petition to 
reopen the claim of entitlement to service connection for 
tinnitus, when considered in conjunction with the record as a 
whole, is not so significant that it must be considered in 
order to fairly decide the merits of the claim for service 
connection for tinnitus.


CONCLUSIONS OF LAW

1.  The January 1988 RO denial of entitlement to service 
connection for an ear condition is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2002).

2.  The evidence received since January 1988 is not new and 
material to reopen the veteran's claim of entitlement to 
service connection for tinnitus. 38 U.S.C.A. §§ 5107, 5108 
(West 2002); 38 C.F.R. § 3.156 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)).  However, the United States Court of Appeals 
for the Federal Circuit held in Kuzma v. Secretary of 
Veterans Affairs, No. 03-7032 (Fed. Cir. Aug. 25, 2003) that 
Section 3(a) of VCAA (codified at 38 U.S.C.A. § 5103(a)) does 
not apply retroactively, and overruled Karnas v. Derwinski, 1 
Vet. App. 308 (1991) and Holliday v. Principi, 14 Vet. App. 
280 (2001) to the extent they conflict with the Supreme 
Court's and the Federal Circuit Court's binding authority.  
The current claim to reopen was received in 1997.

Factual Background

The evidence of record at the time of the January 1988 RO 
denial is as follows.

The veteran contended that he was subjected to acoustic 
trauma during service and that the trauma resulted in his 
current tinnitus.  His service records reflected that he 
served aboard the U.S.S. Racine and that he was a gunner's 
mate.  The service medical reports of record were negative 
for any complaints or findings relative to the ear or 
tinnitus.

The veteran's initial claim for service connection for an ear 
disability was submitted in December 1983.  He indicated that 
he had been treated for an ear infection in service and in 
June 1973 at the VA Hospital in West Fargo, North Dakota and 
at the VA hospital in St. Louis in 1973, 1980 and 1983.  

In March 1984, the RO asked the VA Medical Center (VAMC) in 
St. Louis to provide records of any treatment of the veteran 
from 1973 to the current time.  The hospital did not respond 
to the request.

The RO denied the veteran's claim in May 1984.  The veteran 
did not file a timely appeal.

In July 1986, the veteran once again submitted a claim for 
service connection for ear infections.  He stated that he had 
been treated at the VAMC in St. Louis from 1972 to the 
present time.

In August 1986, the RO advised the veteran that service 
connection for an ear problem had previously been denied and 
that the decision could only be reconsidered if he would 
submit new and material evidence showing that the condition 
was due to military service or aggravated in service.

In October 1987, the veteran claimed service connection for 
an ear problem.  In statements received in November and 
December 1987, he related that when he was discharged from 
service, he had gone to the VAMC in St. Louis, in either 
February, March or April 1973, and that in June 1973, while 
playing baseball, he had gone to the VAMC in South Dakota or 
Fargo, North Dakota.

In a January 1988 rating decision, the RO denied entitlement 
to service connection for an ear condition.  The veteran did 
not file a timely appeal.  

In February 1997, the veteran submitted a claim for tinnitus.  
He submitted a statement dated in December 1996 in which a 
service associate reported that they had been loaders on a 3 
inch 50-cal. Gun mount and that no ear protection was worn or 
offered to the personnel.  It was stated that the veteran had 
complained of constant ringing in his ears.  The veteran also 
submitted a February 1997 statement by a former teammate on a 
baseball team who indicated that he and the veteran had 
traveled together for about three months each summer and that 
the veteran often complained about trouble in his ears.  He 
recalled that the veteran had gone to the VAMC in Fargo, 
North Dakota to have his ears treated.

In April 1997, the RO contacted the VAMC in Fargo and 
requested medical records for the veteran for 1973 and 1974.  
A response was received that there was no record of treatment 
of the veteran at that facility.

In a June 1997 rating decision, the RO found that new and 
material evidence had not been submitted to reopen the claim 
for service connection for any ear condition, including 
tinnitus.  

In June 1997, the veteran submitted a request for 
reconsideration of the denial of service connection for 
tinnitus.

In a subsequent June 1997 rating decision, the RO denied 
service connection for tinnitus.  The veteran filed a timely 
appeal.

The veteran testified before an RO hearing officer in June 
1998.  He stated that he had been second leader for a 3-inch 
50-cal gun mount aboard ship and that he had to stand there 
with a shell in his hand to give the first loader.  He could 
not protect his ears.  He related once again that about a 
month after he was discharged from service, he went to a VA 
hospital and that 3 or 4 months later he went to a VA 
hospital in South Dakota.

At the hearing, the veteran submitted another statement from 
the former service associate indicating that the topic of 
ringing in their ears came up in one of their telephone 
conversations about four years previously.  

In July 1998, the RO contacted the VAMC's in St. Louis, and 
Sioux Falls, South Dakota for any records of treatment of the 
veteran during 1973 and 1974.  The VAMC in Sioux Falls 
responded that it had no records on the veteran.  The VAMC in 
St. Louis advised that the records had been retired or stored 
at various facilities, either in St. Louis, Missouri, 
Pittsfield, Massachusetts, or in Kansas City, Kansas.  The 
hospital indicated that, as soon as it was able to determine 
which facility the veteran's records had been stored, it 
would request the medical records.  

In October 1998, the RO once again asked the VAMC in St. 
Louis for any records of treatment of the veteran during 1973 
and 1974.  No response was received.

Following appellate review in March 2000, the Board remanded 
the case to the RO for further development of the evidence.  
In particular, the RO was requested to contact the VAMC in 
St. Louis and ask that that facility follow up on the July 
1998 request for copies of any medical records of treatment 
of the veteran in or about 1973-1974.  

In November 2000, the VAMC in St. Louis responded that it had 
no records on the veteran, and that it had forwarded the 
request to the Marion, Illinois VA medical center.  In March 
2002, it was noted the records had been retired and had been 
placed on search.   

In a private outpatient treatment record dated in March 2001 
it was noted that the veteran was seen at the VA 
approximately six months ago for a clogged right ear.

The Board remanded the case in May 2003, in part, to retrieve 
any VA medical treatment records pertaining to the veteran's 
ears.

In a VA outpatient treatment record dated in September 2000, 
the veteran complained of sensitive ears with a number of 
infections over the years.  He stated that he experienced 
intermittent clogging affecting his hearing.  Examination 
revealed minor wax in the right ear and the assessment was 
cerumen.

In a July 2003 statement from the veteran it was stated that 
he had no further information to submit at the present time.

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2002).

The veteran's claim for service connection for tinnitus was 
last denied in October 1998.  The veteran was notified of the 
determination and did not perfect a timely appeal.  Absent 
the filing of a timely appeal a rating determination is 
final.  38 U.S.C.A. § 7105.  If, however, new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.  
38 U.S.C.A. § 5108.

Pursuant to 38 C.F.R. § 3.156(a), new and material evidence 
means evidence not previously submitted to agency decision-
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

Thus, if the newly presented evidence is not "new," the 
claim to reopen fails on that basis and no further analysis 
of the evidence is required.  Similarly, if "new" evidence 
also is not "material," or, when considered by itself or in 
connection with evidence previously assembled, it is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim, the claim to reopen fails on 
that basis and the inquiry ends.  38 C.F.R. § 3.156.  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the previously 
disallowed claim in order to determine whether a claim must 
be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

In this case, the additional evidence received subsequent to 
the RO's decision in January 1998, considered in conjunction 
with the record as a whole, fails to establish that which was 
missing at the time of the prior final denial in January 
1988, namely that the veteran has a current diagnosis of 
tinnitus or that such a disorder is related to service.  
Several attempts by the RO to retrieve potentially pertinent 
VA medical treatment records have been unsuccessful.  A 
September 2000 VA treatment record noted a complaint of 
clogged ears with a diagnosis of cerumen in the right ear.  
Tinnitus, however, was not diagnosed.  In essence, the only 
additional pieces of evidence received on this issue that may 
be considered to favorably address the claim are the 
veteran's own contentions.  His contention that tinnitus was 
incurred in service, however, is cumulative, since that has 
always been his contention in regard to this matter.  
Accordingly, new and material evidence has not been submitted 
with respect to the issue of entitlement to service 
connection for tinnitus, and the appeal in this regard is 
denied.   


ORDER

New and material evidence not having been presented, the 
appeal to reopen the claim of entitlement to service 
connection for tinnitus is denied.



	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

